DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enomoto et al. (JP 2000-319479).  The citations below for Enomoto et al. are taken from an English language machine translation included herewith.
Regarding claims 1, 3, 5, and 7, Enomoto et al. teaches a vinyl chloride-based polymer composition from which a molded article can be obtained (¶8).  The composition comprises from about 60 to 98 parts by weight of polyvinyl chloride (component A, ¶10; Tables 1-3, 6-8, 10, and 11) and from 0.1 to 5 parts by weight of a lubricant (component C), which can be sorbitan tristearate (bottom half of page 5 of English translation).  These disclosed amounts teach the claimed ranges with sufficient specificity for anticipation.  The structure of sorbitan tristearate is that of claimed Formula (1a’) wherein one R is a hydrogen atom and the other three R groups are -C(O)R1, wherein R1 is a linear alkyl group having 17 carbons.  Enomoto et al. also teaches that the components and various additives are uniformly mixed using a mixer (hydrophobic compound is intermixed throughout the polymer composition and the polymeric article) (top of page 6 of English translation).    
Regarding claims 6, 8, and 9, Enomoto et al. teaches that the composition comprises from 0.5% to 4% by mass of a rubber component (component B) that is methyl methacrylate-butadiene-styrene (MBS) (non-fluorinated, nonionic acrylic polymer) (page 4 of English translation; Examples in Tables 1 and 2).  

Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enomoto et al. (JP 2000-319479).  The citations below for Enomoto et al. are taken from an English language machine translation included herewith.
	Regarding claim 12, Enomoto et al. teaches a vinyl chloride-based polymer composition from which a molded article can be obtained (¶8).  The composition comprises from about 60 to 98 parts by weight of polyvinyl chloride (component A, ¶10; Tables 1-3, 6-8, 10, and 11) and from 0.1 to 5 parts by weight of a lubricant (component C), which can be sorbitan tristearate (bottom half of page 5 of English translation).  These disclosed amounts teach the claimed ranges with sufficient specificity for anticipation.  The structure of sorbitan tristearate is that of claimed Formula (1a’) wherein one R is a hydrogen atom and the other three R groups are -C(O)R1, wherein R1 is a linear alkyl group having 17 carbons.  Enomoto et al. also teaches that the components and various additives are uniformly mixed using a mixer (hydrophobic compound is intermixed throughout the polymer composition and the polymeric article) (top of page 6 of English translation).  Enomoto et al. additionally teaches that the vinyl chloride polymer is produced by a suspension polymerization method which makes a flowable polymer (¶92).  
	Regarding claim 13, Enomoto et al. teaches that the composition is molded or extruded to form the article of the invention (top of page 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (JP 2000-319479), as applied to claim 12 above, and further in view of Frenkel et al. (US 2007/0287782).  
Enomoto et al. does not teach that the article is thermoformed to make a three dimensional article.  However, Frenkel et al. teaches a polyvinyl chloride composition that can undergo thermoforming (¶43).  Enomoto et al. and Frankel et al. are analogous art because they are from the same field of endeavor, namely that of polyvinyl chloride compositions for molded articles.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use thermoforming, as taught by Frankel et al., to produce the articles, as taught by Enomoto et al., and would have been motivated to do so because Frankel et al. teaches that this is a suitable way to mold and produce articles from polyvinyl chloride compositions and its beneficial to have multiple ways to mold/use a molding composition.

Double Patenting
While the instant case is filed as a divisional case, this case is subject to a non-statutory double patenting rejection.  The 35 U.S.C. 121 prohibition applies only where the Office has made a requirement for restriction.  The prohibition does not apply where the divisional application was voluntarily filed by the applicant and not in response to an Office requirement for restriction.  There was no requirement for restriction in the parent case.  MPEP 804.01.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-9, and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,008,439 (“the ‘439 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 4, claim 1 of the ‘439 patent teaches a three-dimensional solid polymeric article having surface effects comprising 60 to 99.9% of a polymer composition and 0.1 to 20% by weight of a hydrophobic compound, based on the total weight of the solid polymeric article, where the hydrophobic compound is intermixed throughout the polymer composition and throughout the three-dimensional solid polymeric article; where the hydrophobic compound is selected from Formula (Ia’):

    PNG
    media_image1.png
    198
    351
    media_image1.png
    Greyscale

wherein R is further limited to independently H; or -(CH2CH2O)n(CH(CH3)CH2O)mC(O)R1; each n is independently 0 to 20; each m is independently 0 to 20; m+n is greater than 0; each R1 is independently a linear or branched alkyl group having 5 to 29 carbons; provided at least one R is H and at least two R groups are -(CH2CH2O)n(CH(CH3)CH2O)mC(O)R1; wherein the polymer composition is a polymer selected from thermoplastic urethanes; thermoplastic elastomer polyesters; or a thermoplastic resin, a thermoset resin, an elastomer resin, or an amorphous polymer selected from linear polyamides, polystyrene and polystyrene copolymers, polyethylene and polyethylene copolymers, polypropylene and polypropylene copolymers, poly(acrylic acid) and poly(acrylic acid) copolymers, poly(methyl methacrylate) and poly(methyl methacrylate) copolymers, poly(methyl acrylate) and poly(methyl acrylate) copolymers, polymethacrylate and polymethacrylate copolymers, polyacrylate and polyacrylate copolymers, polyvinyl chloride and polyvinyl chloride copolymers, polycarbonates and polycarbonate copolymers, polycaprolactones and polycaprolactone copolymers, silicones, fluoroolefins, and fluoroelastomers.
Regarding claim 5, claim 2 of the ‘439 patent teaches that the hydrophobic compound is substituted with at least three -(CH2CH2O)n(CH(CH3)CH2O)mC(O)R1 groups.  
Regarding claim 6, claim 3 of the ‘439 patent teaches that the solid polymeric article further comprises at least one hydrophobic surface effect agent which provides a surface effect, where the hydrophobic surface effect agent is intermixed with the polymer composition and the hydrophobic compound.
Regarding claim 7, claim 6 of the ‘439 patent teaches the solid polymeric article comprises 1 to 10% by weight of the hydrophobic compound, based on the total weight of the polymeric article.
Regarding claim 8, claim 4 of the ‘439 patent teaches that the solid polymeric article comprises 1 to 5% by weight of the hydrophobic compound, and 1 to 5% by weight of the hydrophobic surface effect agent, based on the total weight of the polymeric article.
Regarding claim 9, claim 5 of the ‘439 patent teaches that the hydrophobic surface effect agent is selected from the group consisting of non-fluorinated or fluorinated cationic acrylic polymers, non-fluorinated or fluorinated anionic acrylic polymers, non-fluorinated or fluorinated nonionic acrylic polymers, partially fluorinated urethanes, fluorinated ethoxylates, fluorinated alcohols, fluorinated phosphate acids, non-fluorinated urethanes, silicones, waxes, and mixtures thereof.
Regarding claim 12, claim 7 of the ‘439 patent teaches a method of imparting a surface effect to a polymeric article comprising contacting 60 to 99.9% of a flowable or liquid polymer composition with 0.1% by weight to 20% by weight of a hydrophobic compound, based on the total weight of the polymer composition, to form a treated polymer composition, and allowing or causing the treated polymer composition to solidify to form a treated polymeric article, where the hydrophobic compound is selected from Formula (Ia’):

    PNG
    media_image1.png
    198
    351
    media_image1.png
    Greyscale

wherein R is further limited to independently H or -(CH2CH2O)n(CH(CH3)CH2O)mC(O)R1; each n is independently 0 to 20; each m is independently 0 to 20; m+n is greater than 0; each R1 is independently a linear or branched alkyl group having 5 to 29 carbons; provided at least one R is H and at least two R groups are -(CH2CH2O)n(CH(CH3)CH2O)mC(O)R1; wherein the polymer composition is a polymer resin selected from thermoplastic urethanes; thermoplastic elastomer polyesters; or a thermoplastic resin, a thermoset resin, an elastomer resin, or an amorphous polymer selected from linear polyamides, polystyrene and polystyrene copolymers, polyethylene and polyethylene copolymers, polypropylene and polypropylene copolymers, poly(acrylic acid) and poly(acrylic acid) copolymers, poly(methyl methacrylate) and poly(methyl methacrylate) copolymers, poly(methyl acrylate) and poly(methyl acrylate) copolymers, polymethacrylate and polymethacrylate copolymers, polyacrylate and polyacrylate copolymers, polyvinyl chloride and polyvinyl chloride copolymers, polycarbonates and polycarbonate copolymers, polycaprolactones and polycaprolactone copolymers, silicones, fluoroolefins, and fluoroelastomers.
Regarding claim 13, claim 8 of the ‘439 patent teaches that the method further comprises the step of molding, extruding, or spinning the treated polmer composition prior to solidification.
Regarding claim 14, claim 9 of the ‘439 patent teaches that the method further comprises the step of thermoforming the treated polymeric article to form a treated three dimensional polymeric article.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767